DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2021 has been entered. 

Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 21st, 2020 in response to the Final Office Action mailed on September 30th, 2020.  Per Applicant's response, Claims 1-2, 6, & 11 have been amended, while Claims 13 & 14 have been newly added.  All other claims remain as previously presented.  Consequently, Claims 1-14 now remain for prosecution in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Specification
The abstract of the disclosure is again objected to because it contains a typographical error.  Line 9 of the Abstract should read “an attachment surface S on which”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 & 8-12 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.
Claims 2 & 8-12 are now objected to because of the following informalities:  
the main body casing of the low-pressure stage compressor main body” (this is due to Applicant’s amendments made to Claim 1).
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed December 21st, 2020 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

	In regards to Applicant’s argument that “As recited in claim 1, the gearbox has a rectangle shape. Although it does not require a perfect rectangle-shape in geometry, based on the ordinary and customary meaning of the term "rectangle shape" of the gearbox in light of the specification and drawings, such as FIGS. 6 and 8, the attachment surface (S) of the gearbox should be interpreted as an area surrounded by a rectangle shape without any portions that are noticeably expanded or curved”, the Examiner must respectfully disagree.  Respectfully, this argument is not well taken.  At the outset, the Examiner notes that Applicant alleges that the limitation “a rectangle shape” requires a gearbox having a "rectangle shape without any portions that are noticeably expanded or curved".  Thus, Applicant appears to be interpreting the limitation "rectangle shape" to require a gearbox having a rectangular cross-section devoid of certain features (i.e. expansions or curvatures).  However, as noted in the previous office action, this reading of the claim limitation appears to conflict with a fair reading of Applicant's originally filed specification. In particular, Figure 10 of Applicant's specification clearly shows that Applicant's own gearbox 10 does NOT have a rectangle shape devoid of expansions or curvatures.  In fact, Figure 10 makes clear that the gearbox includes both non-straight areas that jut inward and outward as well as various curvatures. Given this fact, Applicant's argument that “rectangle shape” requires a cross-section devoid of expansions or curves appears to be mere speculation and/or not supported by the originally filed specification. Given Applicant's specification and corresponding figures, a fair reading thereof reveals that, in actuality, Applicant's gearbox 10 merely has a "substantially rectangular shape" (see the Abstract, for example, as well as Figure 10). In other words, Applicant's specification does not disclose nor require a rectangular gearbox shape devoid of imperfections (as alleged by Applicant), but rather, simply requires a gearbox shape that resembles a rectangle (although imperfections, expansions, and curvatures can exist). Given these facts, the Examiner must respectfully maintain that Nishimura continues to disclose Applicant's invention as claimed.  Specifically, Figure 5 of Nishimura depicts the gearbox 5 as having a substantially rectangular shape, as claimed. The fact that the upper end (i.e. the upper corners, for example) of the gearbox 5 include imperfections (i.e. curves, expansions) does not preclude the fact that the gearbox 5 still has a substantially rectangular shape. Therefore, the Examiner respectfully maintains that Nishimura continues to disclose a gearbox having "a rectangle shape", as claimed.  Therefore, Applicant's argument is not persuasive

In regards to Applicant’s argument that “in Nishimura, it appears that a projection region of the rotor casing (RC) of the high-pressure stage compressor body 3 in its entirety exists within the attachment surface of a gear casing (gearbox). However, in Nishimura, the projection region of the rotor casing (RC) of the low-pressure stage compressor body 2 in its entirety is not within an attachment surface”, the Examiner must respectfully disagree.  The Examiner has thoroughly reviewed the disclosures of Nishimura and must respectfully disagree with Applicant’s assertion regarding Nishimura’s low-pressure stage compressor body 2.  A comparison of Figures 4 and 5 make clear that a projection region of the rotor casing (RC) of Nishimura’s low-pressure stage compressor body 2 does, in fact, exist in its entirety within the attachment surface of the gearbox 5, as claimed.  This is because the upper right end of Nishimura’s gearbox 5 includes a slight expansion that extends laterally outward so as to match the shape of the low-pressure stage compressor body 2.  In fact, the same can be said regarding the high-pressure stage compressor main body 3, because the upper left corner of gearbox 5 likewise includes a slight expansion that extends laterally outward so as to match the shape of the high-pressure stage compressor body 3.  In both cases, the respective rotor casings (RC) of each compressor body exists in its entirety within the attachment surface of the gearbox 5, as claimed.  Given these facts, the Examiner respectfully maintains that the Nishimura continues to disclose Applicant’s invention as now recited.  As such, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, & 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0280626 to Nishimura et al. as evidenced by JP 61-234290 to Naya.

    PNG
    media_image1.png
    746
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    543
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    648
    543
    media_image3.png
    Greyscale
   

    PNG
    media_image4.png
    895
    627
    media_image4.png
    Greyscale
                          
    PNG
    media_image5.png
    732
    426
    media_image5.png
    Greyscale

	In regards to independent Claim 1, and with particular reference to Figures 1-5 shown immediately above, Nishimura et al. (Nishimura hereinafter) discloses:

(1)	A screw compressor (Figs. 1-5; Abstract), comprising: a compressor main body (2, 3) being of a two stage type (i.e. low and high pressure stage compressors; Abstract) including a low-pressure stage compressor main body (2) which include screw rotors (2a, 2b; Fig. 4), a rotor casing ( “RC”; labeled by the Examiner in Figures 1-4 for clarity; the Examiner further notes that a rotor casing is implicit to any screw compressor, as evidenced by Naya; see element 21l in Figures 2 & 5, which provides clear evidence that a rotor casing must closely wrap the pair of screw rotors to provide a compressive working chamber) accommodating therein the screw rotors (“an oil free type (operated with an interior of a compressive working chamber in an oilless state) comprising a male rotor 2a and a female rotor 2b, of which rotating shafts are in parallel to each other and which rotate so that spiral teeth thereof mesh with each other”; para. above the gearbox attachment surface), and a projection region of the rotor casing (RC) in its entirety exists within the attachment surface where the projection region of the rotor casing is a region projected in a direction vertical to the attachment surface (as seen in Figs. 4-5, the rotor casing RC (labeled by the Examiner for clarity), forms a projection region projected in a direction vertical to the attachment surface that projects, in its entirety, onto the attachment surface within the attachment surface; this is because the upper right end of Nishimura’s gearbox 5 includes a slight expansion that extends laterally outward so as to match the shape of the low-pressure stage compressor body 2)

In regards to Claim 2, the compressor main body (2, 3) includes the low-pressure stage compressor main body (2) and a high-pressure stage compressor main body (3) for further compressing gas compressed by the low-pressure stage compressor main body (para. 58), and wherein a part of a projection region of a side wall (at lead line 2 in Fig. 4) of the main body casing (2, 2c) in the low-pressure stage compressor main body (2) onto the attachment surface exists outside the attachment above of the gearbox attachment surface).
In regards to Claims 5 & 10, the gearbox (5) is provided with an embedded oil pipe (37d; Fig. 7) extended in a longitudinal direction (i.e. a left-to-right direction) thereof within the attachment surface (Fig. 7; para. 77).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6-7, 9, & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (applied above) in view of US 6,073,517 to Pauwels et al.
In regards to Claims 4 & 9, Nishimura discloses the screw compressor of Claim 1, but does not further disclose that the gearbox (5) is provided with a stiffening rib extended in a longitudinal direction thereof within the attachment surface (Nishimura does not appear to show a rib).

    PNG
    media_image6.png
    633
    786
    media_image6.png
    Greyscale

However, as seen in Figure 8 above, Pauwels et al. (Pauwels) discloses another motor driven screw compressor assembly (1-3) in which a screw compressor (1) is driven by an electric motor (2) through a gearbox (3) (“gearwheel transmission”; col. 2, line 52), and goes on to specifically disclose that 
In regards to Claims 6 & 11, Nishimura’s gearbox (5) has upper side corners (i.e. upper left and right corners, as seen in Fig. 4) to which the compressor main body (2, 3) is connected so as to be within the attachment surface (apparent in Figs. 4-5), and lower side corners (seen in Figs. 2-3), and second flanges (i.e. of the motor frame 6; seen best in Figure 4).  However, Nishimura does not specifically disclose that his gearbox lower corners are provided with the second flanges (6), as claimed (Nishimura’s gearbox 5 instead floats just above the second flanges 6).
However, Pauwels discloses another motor driven screw compressor assembly (1-3) in which a screw compressor (1) is driven by an electric motor (2) through a gearbox (3) (“gearwheel transmission”; col. 2, line 52), and goes on to disclose cushioned supports (15-17) for supporting both the motor 2 and the gearbox 3 in a vibration-isolating manner (Fig. 8; col. 4, lines 6-10).  In providing vibration isolating supports at both the motor and the gearbox, integration of the overall compressor assembly is improved, thereby reducing relative vibrations between components and enhancing noise reduction.  Therefore, to one of ordinary skill desiring a quieter screw compressor unit, it would have been obvious to utilize the techniques disclosed in Pauwels in combination with those seen in Nishimura in order to both the motor 4 and the gearbox 5 supported directly by the frame 6 (i.e. with cushioned supports 15-17, via Pauwels) in order to obtain predictable results; those results being reduced relative vibrations between the gearbox and the frame 6, thereby reducing the chance of noise during compressor operation.
In regards to Claims 7 & 12, Nishimura as modified by Pauwels would result in Nishimura’s gearbox (5) being connected to a separate structure (i.e. isolators 8 and base 7) at the second flanges (apparent in Figs. 2-3). 

Allowable Subject Matter
Claims 3 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13 & 14 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 2009/0277215 to Tsuboi, which discloses a two-stage compressor main body 5 having low and high pressure stage screw compressors (2, 3) driven by a common electric motor 4 via an intermediate gearbox 28 and gear train (11, 17, 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC